ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_07_EN.txt. 271




                      DISSENTING OPINION
                OF JUDGE AD HOC AL-KHASAWNEH



   Dissent is confined to land delimitation — Importance of putting to rest a long
running dispute — Ambiguity of 1858 Treaty — Producing no less than
six arbitrations — And bilateral commissions — And negotiations — Court
dealing with various aspects of dispute since 2005 — 2015 Judgment and present
Judgments are res judicata — In conflict with earlier res judicata decisions —
Caribbean shore in general retreat — New point chosen by Court ephemeral —
And unjustified — Alexander Point submerged by sea but still identifiable — Mouth
of river was not crucial for territorial delimitation — Discontinuous, elongated
lagoons suggest a recently disappeared caño — Represent border between
Parties — Harbor Head Lagoon and land barrier under Nicaraguan sovereignty —
But no maritime entitlements — Lack of reasoning and based on hope —
Clarification as to voting on dispositif.



  I am essentially in agreement with my learned colleagues with regard to
the maritime delimitation eﬀected in the Caribbean Sea and the Paciﬁc
Ocean. A diﬀerence of opinion with the majority with respect to the scope
of the concept of equity on delimitation in the Paciﬁc warrants a separate
declaration and will be enunciated therein.

  It is on land that I regrettably part company with my colleagues, as I
am unconvinced of their ﬁndings and remain unpersuaded by the reason-
ing underlying those ﬁndings. I must therefore dissent.

   Before explaining in detail the reasons that led me to take this position,
I wish to make some general introductory remarks.
   It is incontestable that the aim of any judicial settlement is to put to
rest, on the basis of law, an existing dispute before a judicial body. In the
case of the Court, the principal judicial organ of the United Nations, a
solution of an extant dispute on the basis of international law helps also
in the preservation of international peace — which is one of the highest
aims of the Organization — and in preventing or at least minimizing con-
ﬂict between its Member States.

  This consideration assumes a special pertinence in the present case(s)
given a long history of conﬂict, centring mainly on territorial disputes
between the Parties, that started even before the conclusion of the Treaty
of Limits of 1858 between them. It says much about the “creative” ambi-
guity of that Treaty that it has since generated no less than six Awards on

136

272 maritime delimitation and land boundary (diss. op. al-khasawneh)

its interpretation and application, a number of bilateral commissions, and
stalled bilateral negotiations right up to the ﬁrst recourse to the Court in
2005 1. The Court itself has had to deal with various aspects of this ongo-
ing territorial dispute, in the course of which it eﬀected, in its 2015 Judg-
ment, a partial and imprecise delimitation of the area in question, the
northern part of Isla Portillos. That partial delimitation, curiously made
in the context of a case on State responsibility, has undoubtedly the force
of res judicata. Moreover, the ﬁndings in the present Judgment are largely
predicated on those of the 2015 Judgment where, as a primary example,
the Court chose the mouth of the San Juan River, as it stood then, as the
boundary between the two States rather than the original starting-point
of the land boundary ﬁxed by General Alexander, which is now long sub-
merged at sea. The latter is nevertheless still identiﬁable and capable of
providing a starting-point for territorial delimitation by linking it to the
nearest point on shore (see ﬁgures 84 and 85 of the Report of the Court-
Appointed Experts, reproduced below).


   Thus, in eﬀect, we are faced with two sets of conﬂicting decisions, each
possessing the force of res judicata: on the one hand, the Cleveland Award
of 1888 and the ﬁrst and second Alexander Awards of 1897 and, on the
other hand, the 2015 Judgment, in which the Court, at paragraph 92,
concluded that “the territory under Costa Rica’s sovereignty extends to
the right bank of the Lower San Juan River as far as its mouth in the
Caribbean Sea” and the present Judgment, which ﬁxes the starting-point
for territorial delimitation at the sandspit at the mouth of the river
(para. 71).
   Had the shore as it stands today displayed any inclination to stability,
there could have been some justiﬁcation to choose the new point(s), but
the geographical and geomorphic realities of the shore of the Caribbean
in question attest that there has been an ongoing coastal retreat over the
last 160 years since the conclusion of the 1858 Treaty. How literally true
is Shakespeare’s sonnet:

        “. . . I have seen the hungry ocean gain
        Advantage on the kingdom of the shore” 2.
  This general coastal retreat will most probably continue. Both the
Court-appointed experts acknowledged this much and the Court con-
curred, resorting to a ﬁxed hinge point at sea to ensure against medium
and long-term changes to the mouth of the river. Thus — and this is not
without irony — a point at sea possessing a long pedigree, which is
described precisely in the 1858 Treaty, the Cleveland Award, and the ﬁrst

   1 Dispute regarding Navigational and Related Rights (Costa Rica v. Nicaragua), Appli-

cation instituting proceedings ﬁled by Costa Rica on 29 September 2005.
   2 William Shakespeare, Sonnet 64 (1609).



137

273 maritime delimitation and land boundary (diss. op. al-khasawneh)




Figure 84. Distances between the location estimated for Punta de Castilla to the
closest land point on a satellite image from 22 January 2016 and points Plw and
Ple measured during the ﬁrst site visit.




Figure 85. Distances between the location estimated for Punta de Castilla to the
closest land point on a satellite image from 22 January 2016 and points Plw2
and Ple2 measured during the second site visit.


138

274 maritime delimitation and land boundary (diss. op. al-khasawneh)

and second Alexander Awards, has been replaced by another point linked
to a hinge point at sea, the location of which varies according to where
the mouth of the river is presently situated. But we can safely predict that
the mouth of the river is ephemeral and may revert to empty again into
Harbor Head Lagoon 3. Would not the cause of the stability and perma-
nence of boundaries, a concept of paramount importance to an interna-
tional society made of sovereign States, have been better served, had the
Court not abandoned the original delimitation fortiﬁed by the force of res
judicata in favour of a shifting river and an ongoing general coastal
retreat? And, should the existence of a lagoon enclosed from the sea by a
sandbar and recognized by both Parties to be under Nicaraguan sover-
eignty not have alerted the Court to the fact that the area in dispute had
been under Nicaraguan sovereignty before the river shifted to the north-
west and that a priori the sea-abutting shore between it and the location
of the mouth of the river must be under Nicaraguan sovereignty?

  It is to these issues that I shall now turn. I start by acknowledging that,
had the Court in its 2015 Judgment, and consequently in the present one,
opted to commence the land boundary at the original Alexander Point,
this would not coincide with the mouth of the river at its right bank. It
would have left Nicaragua in possession of land on both sides of the river,
but this is neither a calamitous occurrence nor one not contemplated by
the two Arbitrators, President Cleveland and General Alexander. Thus,
when President Cleveland was called upon to decide on “various points of
doubtful interpretation communicated by Nicaragua”, he decided, in
point 3 (I) of his 1888 Award that:

         “The boundary line between the Republics of Costa Rica and Nic-
       aragua, on the Atlantic Side, begins at the extremity of Punta de
       Castilla, at the mouth of the San Juan de Nicaragua River, as they
       both existed on the 15th day of April 1858. The ownership of any
       accretion to said Punta de Castilla is to be governed by the laws
       applicable to that subject.” (Award in regard to the Validity of the
       Treaty of Limits between Costa Rica and Nicaragua of 15 July 1858
       (22 March 1888), United Nations, Reports of International Arbitral
       Awards (RIAA), Vol. XXVIII, p. 209; emphasis added.)

  Almost ten years later, when, in 1897, it had become clear that Punta
de Castilla was already submerged under the sea, General Alexander
ﬁxed the starting-point of the land boundary by reference to that point.
As Nicaragua points out in its written pleadings 4, he was not looking for

   3 Report of the Court-Appointed Experts, CRNIC-CRNIP 2017/18, p. 77, para. 195.
   4 Dispute concerning the Land Boundary in the Northern Part of Isla Portillos (Costa
Rica v. Nicaragua), Counter-Memorial of the Republic of Nicaragua, 18 April 2017, p. 25,
para. 3.22.

139

275 maritime delimitation and land boundary (diss. op. al-khasawneh)

the mouth of the river, which would have been a much easier task than
trying to ﬁnd out where Punta de Castilla was located, because he recog-
nized the latter to be where the ﬁxed starting-point for the border was to
be found.
   Any lingering doubt that General Alexander was looking for the mouth
of the river is dispelled by the operative part of his ﬁrst Award. He
expressly determined that the coast of the eastern extremity of Harbor
Head Lagoon was Punta de Castilla, and that from there “the boundary
line shall turn to the left, or south-eastward, and shall follow the water’s
edge around the harbor until it reaches the river proper by the ﬁrst channel
met” 5 (emphasis added). It is abundantly clear that the starting-point was
not the river mouth.

  There is also ample evidence that, in the bilateral commissions that
met after the rendering of the Award, both Parties viewed the original
Alexander Point as the starting-point of land delimitation and strove to
identify and repair the ﬁrst marker placed by General Alexander, which
had been submerged by the sea, by linking the Alexander Point to points
further inland.

   Indeed, when one assesses the position of the Parties over the past
120 years since the Alexander Award was rendered, one cannot but notice
that there had been long-term acceptance by the Parties of the original
starting-point of boundary delimitation and that this state of aﬀairs
remained so until recently when the Court started to be seised by the dis-
putes between the Parties.
   Turning to the question of whether there is a water channel connecting
the river and Harbor Head Lagoon, I diﬀer with my learned colleagues in
drawing ﬁrm conclusions from the existence of “elongated . . . coast-
parallel lagoons”.
   While there is no continuous water channel connecting the lagoon and
the river at present, the experts indicated that “in the recent past” (empha-
sis added), there was a “channel-like water gap between the spit and ﬁrm
land, and that the Los Portillos/Harbor Head Lagoon was connected to
the sea via the San Juan River” 6. Given this, I respectfully believe that
the ﬁrm inference my colleagues made somewhat hastily from the fact
that, at the time of their visit, the experts found this channel to be discon-
nected, does not lead to the conclusion that the shore abutting the Carib-
bean and the partly dried channel is under Costa Rican sovereignty.

  It is worth recalling that in arid parts of the world it is common to
delineate boundaries by reference to dried or partly dried riverbeds. I am

   5 First Award of the Engineer-Umpire, under the Convention between Costa Rica and

Nicaragua of 8 April 1896 for the Demarcation of the Boundary between the Two Republics
(30 September 1897), RIAA, Vol. XXVIII, p. 220.
   6 Report of the Court-Appointed Experts, CRNIC-CRNIP 2017/18, p. 26, para. 100.



140

276 maritime delimitation and land boundary (diss. op. al-khasawneh)




Figure 41. Report of the Court-Appointed Experts, CRNIC-CRNIP 2017/18,
p. 35.

strongly inclined to the view that those elongated but discontinuous
lagoons running parallel to the Caribbean shore were what was meant by
the experts when they spoke of a channel-like water gap between the pit
and the ﬁrm land that existed “in the recent past” 7.

   This I believe is the boundary between the Parties. The majority how-
ever dismissed this evidence and chose to believe that such a caño had
been submerged by the sea. But this conclusion is not supported by any
evidence and remains pure conjecture.
   Turning to the sand barrier separating the water of the lagoon from the
sea, which is recognized by Costa Rica to be under Nicaraguan sover-
eignty “in so far as [it] remains above [sea level]” 8, the Judgment came to
the conclusion that it does not generate maritime entitlements.
   This conclusion is totally unreasoned. No analysis is oﬀered as to why
a piece of terra firma abutting the shore should not have maritime entitle-
ment, not even in the territorial sea where judicial discretion is expressly
constrained. It is self-evident that this conclusion has no basis in law and
is no more than a necessary consequence of the wrong decision on the
appurtenance of the shore from the end of the sand barrier till the mouth
of the river to Costa Rica.

  Not knowing what to do with this inconvenient fact, the Court decided
to do nothing in the hope that the hungry waves and the sands would

  7 Report of the Court-Appointed Experts, CRNIC-CRNIP 2017/18, p. 26, para. 100.
  8 CR 2017/14, p. 27, para. 10 (2) (a) (Ugalde Alvarez, Final submissions in the Land
Boundary case).

141

277 maritime delimitation and land boundary (diss. op. al-khasawneh)

rectify what the Court did not do, thus giving a new and literal meaning
to a line by Hafez of Shiraz: “The house of hope is built on sand.” 9
   It is equally possible that the early demise of the sand barrier will not
meet the Court’s expectations and that through sedimentation or human
actions the lagoon itself will transform into terra firma enclosed in Costa
Rica’s territory, but not entitled to a maritime space. The Court’s deci-
sion carries the seed of a future dispute.
   Before ending this dissenting opinion, I wish to make two clariﬁcations:

   First, paragraph 2 of the dispositif amalgamates two proposals that are
in reality eminently separable, namely Costa Rican sovereignty over the
whole northern part of Isla Portillos, including its coast and, as an excep-
tion, Nicaraguan sovereignty over the Harbor Head Lagoon and the
sandbar separating it from the Caribbean. I had no choice but to vote
against the paragraph as a whole. This vote in no way detracts from my
opinion that the lagoon and sandbar appertain to Nicaragua.

   Secondly, I voted in favour of paragraph 3 (b) of the dispositif which
ﬁnds that Nicaragua must remove its military camp from Costa Rican
territory. This vote reﬂects my view that notwithstanding my continued
opinion that the area in question is not Costa Rican, in view of the earlier
ﬁnding of the Court in paragraph 2 of the dispositif, the withdrawal of the
military camp is a necessary consequence of that ﬁnding.


                                               (Signed) Awn Al-Khasawneh.




    9 Shams-ud-din Mohammed, better known as Hafez of Shiraz (born circa 1320 ad)

is one of the greatest poets not only of Iran and Islam but of humanity at large. The full
quotation is:
        “The house of hope is built on sand,
        And life’s foundations rest on air.”

142

